Citation Nr: 0416890	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for presbyopia due to 
an undiagnosed illness.

2.  Entitlement to service connection for ear, nose and 
throat disability due to undiagnosed illness.  

3.  Entitlement to service connection for stomach problems 
and nausea, due to undiagnosed illness.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for a psychiatric 
disorder to include depression.

6.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

7.  Entitlement to service connection for numbness of the 
right side and leg due to undiagnosed illness.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for arthralgia.

10.  Entitlement to a higher initial rating for erectile 
dysfunction, currently rated as noncompensable.

11.  Entitlement to a higher initial rating for osteoporosis, 
currently rated as noncompensable.

12.  Entitlement to an effective date prior to December 1994 
for the grant of service connection for headaches.

13.  Entitlement to an effective date prior to December 1994 
for the grant of service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970, and from November 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.

In April 2000, the RO denied the claim of service connection 
for post-traumatic stress disorder (PTSD).  The veteran filed 
a notice of disagreement in January 2001; however, the RO has 
not issued a Statement of the Case.  This issue is remanded.

A review of the file reveals that the veteran raised several 
issues which have not been adjudicated.  In a March 1995 
statement, the veteran raised the issue of service connection 
for a hernia.  The veteran raised the issue of service 
connection for diabetes mellitus in a February 1999 
statement.  In a March 2002 statement, the veteran noted the 
issues of weight loss, an increased rating for hypertension, 
an increased rating for renal disease, and reopening a claim 
of service connection for hearing loss.  When the veteran 
testified before the undersigned Veterans Law Judge in 
October 2003, he raised the issue of entitlement to an 
increased rating for a skin condition.  Therefore, all of 
these matters are now referred to the RO for the appropriate 
action.  

Except the issues that are the subject of the decisions 
below, the remaining issues are REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  In August 1991, the veteran filed a claim of entitlement 
to service connection for headaches.

2.  In an unappealed decision of June 1992, the RO denied the 
claim of service connection for headaches.  

3.  On November 18, 1993, the RO received a claim of 
entitlement to service connection for hypertension and 
headaches.  

3.  Competent medical evidence of record, dated in November 
1993, demonstrates a nexus between the veteran's hypertension 
and headaches.

4.  In September 1998, the RO granted service connection for 
hypertension and for headaches as secondary to service-
connected hypertension effective from December 12, 1994.  

5.  There is competent evidence of record relating the 
diagnosis of depression to the veteran's service and service-
connected renal disease.

6.  There is competent evidence of record relating memory 
loss to the veteran's service in the Persian Gulf.  

7.  There is competent evidence of record relating numbness 
of the right side and leg to the veteran's service in the 
Persian Gulf.

8.  The veteran's disability from impotence is manifested by 
erectile dysfunction without deformity of the penis.


CONCLUSIONS OF LAW

1.  Service connection for depression is warranted.  
38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.317 (2003).

2.  Service connection for memory loss due to Gulf War 
service is warranted.  38 U.S.C.A. § 1110, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).

3.  Service connection for numbness of the right side and leg 
due to Gulf War service is warranted.  38 U.S.C.A. § 1110, 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

4.  The criteria for an effective date of November 18, 1993, 
for an award of service connection for hypertension have been 
met.  38 U.S.C.A. §§ 5101(a), 5103(A), 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

5.  The criteria for an effective date of November 18, 1993, 
for an award of service connection for headaches as secondary 
to hypertension have been met.  38 U.S.C.A. §§ 5101(a), 
5103(A), 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

6.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Except for the issue of an increased rating for erectile 
dysfunction, further development and notification is not 
necessary in view of the favorable decisions below on the 
matters of service connection and earlier effective dates.  
In other words, the veteran will not be prejudiced by the 
Board proceeding to decisions in those matters since the 
outcome represents a full grant of the benefits being sought.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO furnished the veteran with the notice in 
August 2002, prior to the grant of service connection for 
erectile dysfunction resulting in the assignment of a 
noncompensable rating in February 2003.  Therefore, the 
veteran was provided the notice at a time prescribed by law.  

In the Pelegrini decision, the Court held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  A review of the August 2002 letter 
shows that it contains all four elements.

In the April 2003 Statement of the Case, the RO provided the 
veteran with the text of the VCAA.  In the August 2002 
letter, the RO advised the veteran of what the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  Furthermore, by way of the rating decisions of 
record and the April 2003 Statement of the Case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112) (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's responses indicate that 
there is no outstanding evidence not already of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection - General Provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2003).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2003). 



Service Connection for Depression

On his 1969 medical history report, the veteran reported 
problems with depression or excessive worry, and explained 
that it had lasted for a six-month period.  However, the 
corresponding examination report and the service medical 
records, are negative for diagnoses of psychiatric 
conditions.  Although the veteran reported problems with 
anger, stress and depression, psychiatric disorders were not 
found on VA examinations conducted in 1991 and 1994.  

VA records dated in the 1990s, show that the veteran was 
diagnosed with depression and include opinions linking the 
condition to the veteran's various physical problems, 
including renal disease.  Dysthymic disorder was diagnosed on 
VA examination in 1997.  The same diagnosis was made on a VA 
examination of August 1998.  The examiner considered it 
secondary to sarcoidosis.  The examiner also suspected an 
underlying post-traumatic stress disorder which would explain 
the veteran's other symptoms.  Major depression was noted in 
a private medical report of May 1998.  

On a VA examination of March 2000, the examiner indicated the 
previous diagnosis of depression secondary to sarcoidosis, 
but found it apparent that the veteran had troubling 
experiences during service.  The examiner also noted a 
relationship between the veteran's military experiences and 
depression.  A VA report, dated in 2002, shows that an 
examiner made a definite link between the veteran's 
depression to end stage renal disease.  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In this case, there is competent evidence indicating a direct 
relationship to the veteran's service since the VA examiner 
related depression to events that the veteran experienced 
during service.  However, most of the evidence of record 
demonstrates that the veteran's depression is secondary to 
his various physical disabilities, including his service-
connected renal disease.  The treatment records reflect a 
number of opinions and commentary linking depression to the 
veteran's physical disabilities.  As noted, in 2002, an 
examiner related the veteran's depression to end stage renal 
disease, a specific service-connected physical disability.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for depression is 
warranted. 

Service Connection for Numbness of the Right Side and Leg, 
Memory Loss due to Undiagnosed Illness

The veteran's DD Form 214 reflects foreign service of 4 
months and that he was ordered to active duty in support of 
Operation Desert Shield/Desert Storm.  He received a 
Southwest Asia Service Medal with two bronze stars.  
Therefore, for purposes of 38 C.F.R. § 3.317(d)(1), the 
veteran is a Persian Gulf veteran.  

The service medical records are negative for complaints of or 
treatment for numbness of the extremities, and memory loss.  
However, these complaints are well documented in the post-
service VA records.  

During a July 1997 VA neurological examination, the veteran 
complained of intermittent numbness of both lower 
extremities.  The examiner determined that the veteran was 
suffering from subjective lower extremity numbness with no 
objective neurologic deficit.  

In February 1999, the VA Chief Public Health and 
Environmental Hazards Officer provided an opinion regarding 
the veteran's various complaints and the clinical findings of 
record.  It was specifically noted that the file had been 
reviewed.  The physician stated that the veteran's problems 
such as memory loss and numbness were not typical for 
sarcoidosis or the other diagnoses made.  She opined that the 
it would be reasonable to consider the veteran for additional 
compensation for disability due to undiagnosed illness in a 
Gulf War veteran.  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the Board finds that the competent evidence presented 
demonstrates that the criteria to establish a claim of 
service connection have been met.  Specifically, the opinion 
provided in February 1999 appeared definite and based on a 
complete review of the record.  Therefore, resolving 
reasonable doubt in the veteran's favor, service connection 
for memory loss and numbness of the right side and leg, is 
warranted.

Earlier Effective Date

Service medical records dated in 1991 show that the veteran 
was diagnosed with hypertension and that he complained of 
headaches.  In August 1991, VA received the veteran's claim 
of entitlement to service connection for headaches.  A VA 
examination of December 1991 revealed migraine headaches with 
no evidence of focal pathology.  The RO denied the claim in 
June 1992.  The veteran submitted a timely notice of 
disagreement in July 1992.  A statement of the case was 
issued in August 1992.  However, an appeal was not filed and 
the decision became final.

A VA treatment report, dated in March 1993, reveals that the 
veteran had been given Dyazide a year before for 
hypertension, and that he had been off of the medication in 
the past.  The examiner noted uncontrolled hypertension 
without medication.  The veteran was admitted to a private 
hospital on November 15, 1993 with complaints of nausea, 
vomiting, and frontal headaches.  It was noted that for two 
years, the veteran had experienced sudden episodes of blurred 
vision, sweating, headaches, nausea and vomiting.  
Hypertension was diagnosed and his headaches were related to 
the condition.  On November 18, 1993, VA received the 
veteran's claim of entitlement to service connection for 
hypertension.  In this statement, the veteran noted that he 
experienced headaches related to the hypertension.

A VA examination of August 1994 revealed a two-year history 
of hypertension.  The RO denied the claim for service 
connection for hypertension as not well grounded in November 
1994. The RO notified the veteran of this denial by a 
December 2, 1994 letter.  The RO did not address the claim 
for headaches.  In a statement, received December 12, 1994, 
the veteran raised additional issues and further clarified 
issues.  The RO, in a September 1998 hearing officer decision 
granted service connection for hypertension and migraine 
headaches as secondary to hypertension and set an effective 
date of December 12, 1994 for the ratings assigned for each 
disability.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any application for a benefit that is 
received after final disallowance of an earlier claim will be 
considered a reopened claim if accompanied by new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, or some person acting as next 
friend of a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155.

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

The effective date for an award of disability compensation 
based on presumptive service connection is the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 
(b)(2)(ii).  

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  When a claim has been reopened, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  

The veteran's DD Form 214 shows a separation date of July 28, 
1991.  As stated, the veteran initiated his claims of service 
connection for hypertension and headaches on November 18, 
1993, more than one year after his separation from service.  
Although the RO denied the veteran's claim for hypertension 
in November 1994, the veteran, in a December 1994, referred 
to the December 1994 notification letter denying the claim 
for hypertension and further clarified the issues for 
disagreement.  The Board finds that the December 1994 
statement was a notice of disagreement to the November 1994 
rating decision and December 1994 notification letter.  Thus, 
the proper effective date should be the date that the claim 
for hypertension is November 18, 1993, the date of the 
veteran's claim.  

In September 1998, the RO granted the claim of service 
connection for migraine headaches as secondary to 
hypertension.  As noted above, the veteran, in his November 
18, 1993 statement, indicated that he experienced headaches.  
The medical evidence of record includes a November 15, 1993 
medical record relating the veteran's headaches to his 
hypertension.  As the veteran's claim for headaches has been 
pending since November 1993 and there was medical evidence 
relating the headaches to the hypertension in November 1993; 
the Board finds that November 18, 1993 is also the proper 
effective date for the grant of service connection for 
headaches.  

Based on the above discussion, the effective date of the 
grant of service connection for hypertension and headaches is 
November 18, 1993.  Therefore, the appeal is granted.



Higher Initial Rating for Erectile Dysfunction

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his erectile dysfunction.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

The medical evidence of record shows that the veteran suffers 
from renal disease, and that service connection is in effect 
for the condition.  VA records show that the veteran was 
prescribed Viagra in 2001 and 2002.  A VA genitourinary 
examination was completed in January 2003.  The examiner 
noted the history of renal disease.  

The veteran reported that he has had significant erectile 
dysfunction and that it had progressed to the point where he 
no longer had a morning erection.  He still had an interest 
in sexual intercourse, but had been unable to perform.  The 
use of Viagra was not successful.  The veteran had not tried 
injection therapy or a vacuum assist device.  He was 
concerned about the injection therapy given the painful 
procedures he has undergone.  The genitourinary examination 
was normal.  His testes were bilaterally descended with 
normal male phallus without lesion.  There was no evidence of 
a hernia.  The examiner diagnosed impotence and opined that 
it was most likely due to end stage renal disease.  

By rating action of February 2003, service connection was 
established for erectile dysfunction.  The RO assigned a 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.  A 20 percent rating is 
assigned under Diagnostic Code 7522 for deformity of the 
penis with loss of erectile power.  

While the veteran has reported loss of erectile power, the 
competent evidence of record does not indicate, and he does 
not appear to contend, that he has any deformity of his 
penis.  Therefore, the Board finds that the veteran's 
service-connected erectile dysfunction does not warrant a 
compensable evaluation under Diagnostic Code 7522.  See 
38 C.F.R. § 4.31 (2003).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7522 
do not provide a basis to assign a compensable evaluation for 
erectile dysfunction.  The appeal is denied.


ORDER

Service connection for depression is granted.

Service connection for memory loss due to undiagnosed illness 
is granted.

Service connection for numbness of the right side and leg due 
to undiagnosed illness is granted.

An effective date of November 18, 1993 for the grant of 
service connection for hypertension is granted.

An effective date of November 18, 1993 for the grant of 
service connection for headaches is granted.  

Entitlement to a compensable rating for erectile dysfunction 
has not been established, and the appeal is denied.  


REMAND

Regarding the claim of service connection for presbyopia, the 
Board notes that the service medical records show that the 
veteran wore glasses for nearsightedness.  The veteran has 
stated that he was exposed to oil fires during his service in 
the Persian Gulf.  Post-service records reflect various eye 
complaints, and complaints of blurred vision are also 
discussed in records related to the diagnosis of and 
treatment for service-connected hypertension.  The veteran 
should be afforded the appropriate VA examination for the 
purpose of determining the nature and etiology of his 
complaints, including the question of an undiagnosed illness.  

With regard to the claim of service connection for 
sarcoidosis, in February 1999, the VA Chief Public Health and 
Environmental Hazards Officer provided an opinion regarding 
the veteran's various complaints and the clinical findings of 
record.  She pointed out that a 1995 pathology report on a 
hernia sac prompted an evaluation or various diseases, 
including sarcoidosis.  A 1996 biopsy revealed sarcoidosis.  
The treatment records also include commentary and opinions 
which suggest that the veteran's sarcoidosis, hypertension 
and renal disease are related.  However, there are no clear 
medical opinions of record regarding the date of onset of 
sarcoidosis.  It is noted that sarcoidosis will be presumed 
to have been incurred during service, if manifested to a 
compensable degree within the year after service.  See 
38 C.F.R. §§ 3.307, 3.309.  Therefore, an opinion regarding 
the date of onset is should be obtained.  

Medical history reports, dated in 1974, 1989, and 1985, show 
that the veteran complained of ear, nose and throat problems.  
Sinusitis was treated in April 1991.  VA records show that a 
nasal biopsy was taken in March 1998 and revealed an ulcer.  
VA records dated in 2002 also show that the veteran was 
treated for chronic sinusitis.  Therefore, a review of the 
record suggests that the veteran had ear, nose and throat 
problems during service, and that a nasal ulcer and chronic 
sinusitis were treated during his post-service years.  There 
are no opinions regarding ear, nose and throat disabilities 
to include sinusitis and sleep apnea.  Given the medical 
questions presented by the clinical findings of record, an 
examination and medical opinions should be obtained.  

Regarding stomach problems and nausea, as discussed in the 
above decision regarding an earlier effective date for the 
grant of service connection for hypertension and migraines, 
the veteran's complaints included nausea and vomiting.  When 
treated for hypertension in November 1993, the examiner 
commented that the veteran felt that his vomiting and 
headaches were related to his Persian Gulf service, but the 
examiner speculated that those problems were related to 
hypertension.  Also, during his hearing in October 2003, the 
veteran testified that he has not been completely examined to 
determine if he has a diagnosed condition or not.  Therefore, 
the claim of service connection should be considered on other 
grounds including as due to an undiagnosed illness.  
Furthermore, the veteran should be afforded an examination to 
determine the nature, etiology and severity of his nausea and 
stomach problems, and to secure an opinion regarding a 
relationship of those symptoms to the veteran's service or 
another service-connected disability.  

Regarding arthralgia, it is noted that the record shows that 
the veteran suffers from various conditions.  As noted above, 
service connection for numbness of the right side and leg has 
been established.  Also, the issue of an increased rating for 
osteoporosis is on appeal and service connection is currently 
in effect for synovitis of the hips.  The service medical 
records show that the veteran complained of left foot pain, 
and complaints of joint pain are noted in the post-service 
records.  Therefore, it appears that an examination is in 
order for the purposes of clarification and securing a nexus 
opinion.  

A review of the file shows that the veteran has not been 
afforded a recent VA examination for osteoporosis.  Further, 
with regard to the orthopedic disabilities on appeal, there 
are the additional considerations outlined by the Court in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

As noted in the Introduction, the claim of entitlement to 
service connection for PTSD has been pending since the 
veteran's notice of disagreement in January 2001.  He is 
entitled to a statement of the case on this issue.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  VBA should afford the veteran 
comprehensive examinations to determine 
the nature and etiology of the veteran's 
presbyopia, ear, nose and throat 
conditions, stomach problems and nausea, 
arthralgias, and sleep apnea.  It is 
imperative that each physician designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  
Each examiners must offer an opinion 
whether it is at least as likely as not 
that the disabilities are related to the 
veteran's period of military service, to 
include due to an undiagnosed illness 
related to Persian Gulf War service.  The 
examiners should also state if any of the 
conditions are related to a service-
connected disability.  Each opinion must 
be supported by a through complete 
rationale based on sound medical 
principles.  

3.  VBA AMC should obtain a comprehensive 
medical review of the veteran's claims 
file by VA examiner to determine, if 
possible based on the medical 
documentation available, the approximate 
date of onset of the veteran's 
sarcoidosis.  The VA examiner should 
state whether it is as least as likely as 
not that the veteran's sarcoidosis had 
its onset during service or within one 
year of discharge of service.  The 
opinion must be supported by a through 
complete rationale based on sound medical 
principles.  

4.  VBA should afford the veteran a VA 
orthopedic examination to determine the 
severity of his service-connected 
osteoporosis.  The claims folder must be 
made available to the examiner for review 
before the examination.  Such tests as 
the examining physician deems necessary 
should be performed.  The examiner should 
include complete observations of the 
range of motion of the affected areas.  
All findings should be reported.  The 
examiner should determine whether the 
affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  The adjudication of an 
increased rating for osteoporosis should 
include consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (2003).  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.  

7.  The VBA AMC should issue a statement 
of the case addressing service 
connection for PTSD.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



